Exhibit 10.13

EVERYWARE, INC.

 

 

SALE OF THE COMPANY BONUS PLAN

 

 

AWARD NOTICE

March     , 2012

«Participant_Name»

«Address_1»

«City_State_Zip»

Dear «Participant_Name»:

The purpose of this award notice (this “Award Notice”) is to inform you that you
have been granted an award (the “Award”) under the EveryWare, Inc. (the
“Company”) Sale Bonus Plan (the “Plan”). Capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto under the Plan. The Award
Percentage for the Award is «Percentage»%. The payment of any Bonus Amount in
respect of the Award will be subject in all respects to your continued
employment with the Company or its Subsidiaries on the date of consummation of a
Sale of the Company (as defined in the Plan) and the date of payment of any
portion of the Bonus Amount payable after the date of consummation of such Sale
of the Company, to the extent any portion of the Bonus Amount becomes payable
after the date of such Sale of the Company due to a Subsequent Increase. This
Award Notice and the Award hereunder are subject in all respects to the terms
and conditions of the Plan. If and to the extent that this Award Notice
conflicts or is inconsistent with the terms and conditions of the Plan, the Plan
shall govern and control. The Plan and this Award Notice contain the entire
understanding between you and the Company with respect to the subject matter
hereof, and supersede any and all prior agreements between you and the Company
with respect thereto.

ACKNOWLEDGEMENT

I hereby acknowledge that (i) I have received and reviewed a copy of the Plan,
and (ii) this Award Notice, the Award and my participation in the Plan are
subject in all respects to the terms and conditions of the Plan.

 

 

    Dated:             , 2012 «Participant_Name»    



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Award Notice as of the
date first written above.

 

EVERYWARE, INC. By:  

 

Name:  

 

Title:  

 

Signature Page to EveryWare Sale Bonus Award Notice